DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOHN PICKETT,
                                Appellant,

                                     v.

           MICHAEL J. HUMMEL and MONIQUE HUMMEL,
                          Appellees.

                              No. 4D17-1116

                              [March 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502012CA020774XXXXMB.

   Alan B. Rose and Gregory S. Weiss of Mrachek, Fitzgerald, Rose,
Konopka, Thomas & Weiss, P.A., West Palm Beach and T.N. Murphy, Jr.,
of Dickenson Murphy Rex and Sloan, Boca Raton, for appellant.

  Diane H. Tutt of Conroy Simberg, Hollywood, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.